 

A FF Ww N

Oo CO SD DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MCGREGOR W. SCOTT
United States Attorney
MELANIE L. ALSWORTH
Assistant United States Attorney
2500 Tulare Street, Suite 4401
Fresno, CA 93721

Telephone: (559) 497-4000
Facsimile: (559) 497-4099

 

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 1:19-CR-00154 DAD BAM

Plaintiff, ORDER TO UNSEAL INDICTMENT
ve
KYLE WEMMER,

Defendant.

 

 

 

 

The indictment was sealed by Order of this Court pursuant to Rule 6(e) of the Federal Rules of

Criminal Procedure.

IT IS HEREBY ORDERED that the indictment be made oO record. ;
Dated: alin la Co ,
i

——_

The Honorable Erica P. Grosjean
UNITED STATES MAGISTRATE JUDGE

 
